Applicant's election without traverse of Group II, claims 1-14, is acknowledged.  Claims 15-20 are withdrawn from further consideration.

Independent claim 14 is objected to because “depositing a ILD on a substrate” (line 2) should be “depositing a first interlayer dielectric (ILD) on a substrate” (as in independent claim 1’s line 2).  Correction is required.

Claims 1-13 are allowed.  The prior art does not disclose or suggest independent claim 1 as a whole.
Independent claim 14 will be allowed if corrected (see above).  The prior art does not disclose or suggest corrected independent claim 14 as a whole.

United States Patent 9,847,481 is relevant to this application.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



/MARK V PRENTY/Primary Examiner, Art Unit 2814